JOHNSON, J.
Decision here is controlled by the provisions of G.S. 97-48 (c), which reads: “Payment of death benefits by an employer in good faith to a dependent subsequent in right to another or other dependents shall protect and discharge the employer, unless and until such dependent or dependents prior in right shall have given notice of his or their claims.”
True, under the provisions of G.S. 97-47 the Industrial Commission may review an award, but this statute expressly provides that no such review shall affect an award as regards money previously paid.
The evidence taken and the stipulations entered at the first hearing before Deputy Commissioner Buck in Greenville sustain the award made in favor of Hattie Green Young, and the evidence adduced at the later hearings sustains the findings and conclusions that the defendants acted in good faith. The evidence discloses that the request for a hearing was made by the defendant carrier after it had made an investigation to ascertain the dependents or next of kin of the deceased Thad Green. The record discloses that in the course of the investigation a representative of the carrier interviewed Thad’s mother and also a member of the family with whom he was living at the time of his death and obtained statements to the effect that he was not married and had no children, and that his mother and brother were his next of kin, and that the mother had been partially dependent on him. Further, it is to be noted that the mother’s claim was duly filed with the Industrial Commission, the regularly constituted tribunal for hearing claims of this kind, and that after a hearing regularly held it was judicially determined that the mother of the deceased was the next of kin entitled to all benefits. Whereupon the Commission, pursuant to G.S. 97-38 and 97-40, entered an award directing that payment be made to the mother. Following this, the defendant insurance carrier made payment as directed.
Manifestly the record sustains the finding and conclusion of the tribunal below to the effect that the payment was made in good faith, within the purview of G.S. 97-48 (c).
*201While the law, acting in response to the demands of a humane public policy, requires employers and insurance carriers to settle these workmen compensation claims promptly and with a minimum of formality, nevertheless, for those who pay them in good faith a modicum of legal protection against recurring demands is rightly provided. Within the framework of the legal protection so provided the defendants in this case have fulfilled their obligations and discharged their liability.
It has ever been so that the universal application-of just principles of law produces occasional hardships. But even so, it is noted that the appellant here is not entirely blameless. The record discloses her husband was separated from her for more than five months before his death, and that when he left her she knew he was returning to Pitt County where he had formerly lived. Yet she never visited that county or made inquiry there of his whereabouts for more than a year after his separation from her, and when she did make inquiry he had been dead more than six months.
The decision of the Industrial Commission, as sustained by the court below, so far as it relieves the defendants of further liability, will be upheld.
However, the award and judgment over against Hattie Green Young in favor of Fannie Ellis Green will be stricken out as being beyond the jurisdictional power of the Industrial Commission to grant relief. This modification will not interfere with the appellant’s right to pursue her remedies against Hattie Green Young, if so advised, by independent action in the Superior Court.
Let the cause be remanded for the modification herein directed, and as so modified the award and judgment below will be affirmed.
Modified and affirmed.
BaRNHIll, C. J., took no part in the consideration or decision of this case.